 TEXASINDEPENDENTOIL COMPANY,INC.617TEXAS INDEPENDENT OIL COMPANY, INC.andINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCALUNION NO. 310, AFL. Case No. 33-CA-230. April 30, 1954DECISION AND ORDEROn January 27, 1954, Trial Examiner David F. Doyle issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices in violation of Section8 (a) (1)and (3) of the Act, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth incopy of the Intermediate Report attached hereto. The TrialExaminer also found that the Respondent had not engaged in cer-tain other alleged unfair labor practices, and recommended dis -missal of those allegations of the complaint. Thereafter, theRespondent and the General Counsel filed exceptions to theIntermediate Report and briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of the Trial Exami-ner with the following modifications:The Trial Examiner found that the Respondent dischargedAlmada for cause and not, as alleged in the complaint, forunion activity. A careful review of the facts convinces us thatthere is merit in the General Counsel's exception.As set forth in the Intermediate Report, Manager Quinsen-berry went toAlmada'shome onApril 11, 1953, to interview himabout a job as truckdriver with the Respondent. Quisenberryasked him whether or not he belonged to the Union. Almadareplied that he was a paid-up member in good standing.Quisenberry remarked that that "let Almada out," as Quisen-berry was hiring only nonunion men. Almada said that he sureneeded the job. Quisenberry then stated that he would hireAlmada if Almada would drop his union book withdraw fromthe Union, and promise not to instigate any union activity eitheron or off the job and do nothing to cause "trouble" betweentheRespondent and the Union. Almada replied that he wouldcomply with these conditions.Shortly thereafter Almada was hired and given a "test hop"by Quisenberry, during which Quisenberry again told Almadathat he did not want the Union.Before longQuisenberry wasusing Almada's home in Lordsburg for his headquarters, and'The Respondent's request for oral argument is hereby denied because, in our opinion,the record, the exceptions, and the briefs adequately present the issues and the positionsof the parties.108 NLRB No. 100. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered to promote Almada to a supervisory position. Almadadeclined because he wanted to remain in good standingwith theother drivers.On May 15, the Union filed a representation petition withthe Board, and a copy was served on the Respondent. Quisen-berry, apparently disturbed by this turn of events, phonedAlmada to say that the Respondent's vice president, HoraceSteele, was angered and had instructed Quisenberry to get ridofAlmada because he was union "all the way through."Quisenberry added, and for emphasis repeated, that Almadawould either have to send his withdrawal card back to UnionRepresentative Bone and resign, "or else." About May 22,Quisenberry in conversation with Almada and another em-ployee, Richins, cautioned them that he had discharged em-ployee Cox upon learning that Cox was a paid-up union member,and asked Almada how he was going to vote in the prospectiveelection.Almada replied that although he would not instigateany union activity he was for the Union and would vote ac-cordingly. On May 28 or 29 Quisenberry,in a conversationwith Almada and another employee, Beeson, again warnedAlmada by advising that he had discharged employee Richinsbecause Richins was gettin union ideas in his head and wouldvote against Quisenberry at the election. A few days laterQuisenberry repeated this admonition to Almada.On June 3, Almada, through no fault of his own, was delayedfor almost 2 hours in fueling his truck. Upon completing thefueling,he attempted to make up for the lost time, and, forabout 80 miles did not "bump" his tires to determine whetherthey retained sufficientair pressure.Althoughitwas agreedthat the better practice was to bump tires every 60 or 70 miles,Almada's conduct conformed to a set of rules issued overQuisenberry's signature, stating in part:"Drivers will bumptires at least every 80 miles .. ." (emphasis added). Unfor-tunately, he discovered that one of the dual tires had gone flatand was burned up from the resulting friction. Although thereis testimony by Quisenberry which the Trial Examiner creditedthat a burned tire endangered the equipment, no actual damageother than to the tire resulted in this instance, for the truckwas empty and contained no dangerous petroleum products ofany kind. Nevertheless, upon learning of this misadventure -apparently the only occasion on which Almada had burned atire - Quisenberry discharged him.After discharging Almada, Quisenberry put employee Wall-smith in his place. Wallsmith had burnedtires on at leasttwo previous occasions. However, unlike Almada, he was nota union member.On these facts the Trial Examiner concluded that Quisenberrywas not unlawfully motivated because he "apparently was satis-fied" that Almada, although a known union leader, was not in-fluencing the other employees in favor of the Union, and in anyeventAlmada had in fact ruined a tire. However, the Trial TEXAS INDEPENDENT OIL COMPANY, INC.619Examiner did not explain why Qui senberry would have made re-peated coercive statements to Almada, enumerated above, ifhewere really satisfied as to Almada'sunion attitude. Nordid the Trial Examiner give weight to the fact that Quisenberryreplaced Almada with a nonunion employee who had burnedtires at least twice.We are satisfied, as was the Trial Examiner, that QuisenberryconsideredAlmadato be the leading union adherent among theemployees;that Quisenberry had engaged in a course of unlaw-ful conduct, including interrogation and threats about unionactivity,designed to thwart such activity on the part of theemployees and to apprise them, not only at their initial inter-view but thereafter as well, that their employment would beadversely affected if they engaged in union activity; and thatQuisenberry had in fact discharged three other employees forunion activity. In this setting we are unable to agree with theTrial Examiner that Almada was discharged for cause. Almadahad not violated the Respondent's rule about bumping tires.Moreover, the evidence shows that the burningof a tire is anoccasional business hazard which did not deter the Respondentfrom replacing Almada with a nonunion driver who had burnedtires on at least two occasions.In view of the Respondent'sother unlawful conduct, we accordingly find that the Respondent'smanager, Quisenberry,discharged Almada for exercising hisprotected right to joinand assistthe Union, and that the burn-ing of the tire was a mere pretext which the Respondent seizedupon in an attempt to conceal its unlawful motive.Because of the Trial Examiner's finding with respect toAlmada, we shall, in accordance with our usual practice, excludethe period from the date of the Intermediate Report to the dateof the Order herein in computing the amount of back pay awardedto Almada. 2ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,Texas Independent Oil Company, Inc., Phoenix,Arizona, and its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouragingmembership in International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union No. 310, AFL, or any other labor or-ganization of its employees, bydischarging anyof its employeesor discriminating inanyother manner in regard to their hire,tenure, and terms or conditions of employment.ZPacific Intermountain Express Company, 107 NLRB 837, footnote 26. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b)In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers ofAmerica, Local Union No. 310, AFL,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in otherconcerted activities for the,purposes of collective bargainingor other mutual aid or protection,or to refrain from any orall such activities except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a conditionof employmentas authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Offer to Kenneth L. Van Horn,E. W. Richins,Jr., JohnCox, and Harry M. Almada immediate and full reinstatementto their former or substantially equivalent positionswithbutprejudice to their seniority or other rights and privileges,andmake them whole for any loss of earnings suffered byreason of the Respondent'sdiscrimination against them inthe manner set forth hereinabove and in the Intermediate Report.(b) Upon request make available to the Board or its agents,forexamination and copying,allpayroll records, social-security payment records, timecards,personnel records andreports, and all other records necessary for the determinationof the amounts of back pay due under the terms of this Order.(c) Post at its office at Phoenix, Arizona, copies of the noticeattached to the Intermediate Report as an Appendix.'Copies ofsaid notice,to be furnished by the Regional Director for theSixteenth Region, shall,after being signed by the Respondent,be posted by the Respondent immediately upon receipt thereofand maintained by it for sixty(60) consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(d) Notify the Regional Director for the Sixteenth Region inwriting, within ten (10)days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the com -plaint that the Respondent discriminated against William J.Johnson, Sidney W. Bailey, and Robert C. Dayton be and theyhereby are dismissed.3The notice shall be amended by substituting for the words "the recommendations of aTrial Examiner"the words"a Decision and Order" and by adding after the words "E. WRichins,Jr." the words"Harry M. Almada."In the event that this Order is enforced by adecree of a United States Court of Appeals, there shall be further substituted for the words"Pursuant to A Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order." TEXAS INDEPENDENT OIL COMPANY, INC.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE621This proceeding, brought under Section 10 (b) of the National Labor Relations Act, asamended, herein called the Act, was heard at Tucson, Arizona, on October 6 and 7, 1953,pursuant to due notice to all parties. The complaint, dated September 17, 1953, issued bytheGeneral Counsel of the National Labor Relations Board and duly served on the Re-spondent,was based on charges duly filed and amended by the abovenamed Union. It al-leged in substance that the Respondent, from on or about April 11, 1953, (1) had interrogateditsemployees concerning their union affiliations; had coerced its employees against join-ing or maintaining membership in the Union; and had kept under surveillance the meetingsof the Union; and (2) on specific dates alleged in the complaint, had discharged certain em-ployees for engaging in union or concerted activities, thereby engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.Respondent, in its duly filed answer, admitted the jurisdictional allegations of the com-plaint and that the Union was a labor organization within the meaning of Section 2 (5) of theAct, but denied the commission of any unfair labor practices and alleged affirmatively thatit had discharged the employees named in the complaint for cause.All parties were represented at the hearing, were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence bearing on the issues, toargue the issues orally upon the record, and to file briefs and proposed findings. Oral argu-ment was presented by the General Counsel, and the Respondent filed a brief.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTUpon the pleadings and a stipulation of the parties, I find that the Respondent is a corpora-tion duly organized and existing under the laws of the State of Arizona. It has its principaloffice and place of business in the city of Phoenix, Arizona, and has been at all times hereinmentioned continuously engaged in the transportation and sale of gasoline and petroleumproducts. In the course and conduct of its business during the 12-month period ending June30, 1953, the Respondent purchased equipment consisting of trucks, tractors, trailers, andrelated items valued in excess of $ 75,000, of which more than 85 percent was shipped ininterstate commerce from points outside the State of Arizona to Respondent's place of busi-ness at Phoenix, Arizona. During the same period, Respondent sold and transported gasolineand petroleum products valued in excess of $ 1,000,000, of which more than 95 percent wasshippedin interstate commerce from points outside the State of Arizona to points located inthe State of Arizona. It is conceded, and I find that Respondent is engaged in commerce withinthe meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDOn the pleadings, I find that the Union is a labor organization with the meaning of Sec-tion 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Undisputed factsThe Respondent has been engaged formanyyears as a distributor of gasoline and petro-leum products in the State of Arizona.In April 1953 the Respondent changed materially itstransportationoperations,by discontinuing the importation of petroleum products fromCalifornia refineries by railroad or contract carriers,and by setting up its own truckingsystem to bring its supply of gasoline into Arizona from refineries located in the State ofTexas,principally at El Paso.For this purpose a trucking operation was instituted betweenEl Paso, Texas,and Phoenix.Arizona, a distance of 427 miles. A division point was es- 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDtablished at Lordsburg, Arizona, which is 230 miles distant from Phonex. By the operation,loaded trucks were driven by drivers from El Paso to Lordsburg. At that point the driverof the loaded truck transferred it into possession of a driver who drove the remaining dis-tance to Phoenix. The driver who had driven the loaded truck from El Paso then drove anempty truck back to El Paso. By this system drivers drove from El Paso and from Lordsburgwith loaded trucks, and returned with empty trucks to El Paso or Lordsburg. The firstoperations were instituted on approximately April 15, 1953, with a single truck and driver,but the trucks and driverswererapidly increased until at the time of the hearing, 6 monthsafter the institution of the operations, approximately 26 truckdrivers were employed.M. A. Quisenberry was employed by the Company to set up the operation and to employ themen necessary to institute and maintain operations between Phoenix, Lordsburg, and EI Paso.Certain features of Quisenberry's conduct in thisregard arecalled into question by the com-plaintThe IssuesAt the hearing many employees testified credibly that at the time they were hired byQuisenberry they were interrogated by him as to their membership in the Union, and that theywere told that the operation was to be a nonunion job and they were to refrain from union ac-tivities.Quisenberry admitted that he had interrogated the prospective employees about theirpast and present union affiliations and had told them that he did not want the job organized as aunion job until the operation of the truck route had become firmly established, and that he hadurged the employees to refrain from union activities until that time. Consequently there is notmuch dispute as to much of Quisenberry's conduct. His conduct found to constitute specificviolations of Section 8 (a) (1) based on this testimony will be set forth later herein.The vigorously contested point at issue between the parties is contained in the allegationthat the Respondent, by Quisenberry, discriminatorily discharged the following men on thevarious dates hereafter set forth,for engaging in union activities in violation of Section 8 (a)(1) and (3) of the Act:Kenneth Van HornDischarged May 12, 1953, rehired approximately September 28,19531John CoxMay 15William J. JohnsonMay 15E.W. Richins, JrMay 25Harry AlmadaJune 3Sidney BaileyJuly 6Robert DaytonLaid off for 2 full days beginning September 8The General Counsel and the Union contend that each of these men was discharged for a dis-criminatory reason,while the Respondent contends that each of the men was discharged forcauseItisworthy of note, that the complaint of the General Counsel names as a discriminateeevery truckdriver discharged by the Respondent fromthedate of the institution of the truckingoperation until the date of the hearing, with one exception. That driver, not named in thecomplaint, had an accident which resulted in the destruction of his truck by fire. That particulardriver is not involved in this proceeding. However, all other men discharged by the Companyare alleged to have been objects of discrimination, while the Respondent contends that all ofthese men, were discharged for cause.The General Counsel contends that, upon the evidence as a whole, it is clear that Quisen-berry's antipathy to the Union motivated his discharge of the specified employees However,the Respondent argues that, admitting that Quisenberry committed certain violations of theAct in his hiring procedure, the specified employees were discharged for inefficiency, orgrave breaches of the Company's rules, and that Quisenberry's illegal conduct, or any infer-ence based thereon, does not outweight its proffered proof that the men were discharged forcause.'All dates in this report are in the year 1953, unless shown otherwise. TEXAS INDEPENDENT OIL COMPANY, INC.B..The first group of discharges1.The discharge of Van Horn623Van Horn was employed on May 2 and discharged on May 12. At the time Quisenberry inter-viewed Van Horn for employment, he asked Van Horn if he was a member of the Union. VanHorn said that he was a member of the Union and that he was on a withdrawal card from theLong Beach, California, local. Van Horn was hired. His employment was uneventful until May12.On that date he was at the 84 truckstop atTuscon with Quisenberry waiting for hisscheduled truck. When the truck came in he stood up to go, but Quisenberry told him to wait.Quisenberry then asked Van Horn with whom he had talked while in Phoenix on the previousday. Quisenberry then explained that Van Horn, while unloadinggasolineat theretail gasolinestation known as Blakely No. 1, had talked to an old man. Quisenberry said that as soon asVan Horn had left the gasoline station, the old man had proceeded directly to "Old Man Steele"(the vice president of the Respondent) and told him that Van Horn was instigating the Unionamong the drivers, and in consequence Quisenberry had been given orders to discharge VanHorn. Van Horn denied to Quisenberry that he had said anything out of the way to the old man.He explained that he had passed the time of day with the old man, who had inquired aboutseveral of the drivers, and then had inquired how the drivers were getting on with the uniondeal.Van Horn had told the old man that there hadn't been too much talk about the Union,except that some union application blanks had beenpassed amongthe driversWhen the oldman had asked Van Horn for 'his estimate of whether the job would be organized, Van Hornhad repliedthat perhapssome day itwould be organizedVan Horn said that constituted theentire conversation, and that there was nothing to it Van Horn told Quisenberry that the letterwas giving him a "chicken deal," that he had not said anything out of the way to the old man,and that he had never tried to instigate the Union among the drivers. Despite Van Horn's ex-planation and protest Quisenberry gave him his severance check, which was already made out.Quisenberry then drove Van Horn to the motel where the latter was living. On the way to thatplace, Van Horn again told Quisenberry that he thought his conduct was "chicken." Quisenberryadmitted that itwas a"chicken deal" that he was giving Van Horn, but stated that there wasnothing he could do about it, since "Old Man Steele" had told him to get rid of the man who wasinstigatingthe Union.On or about September 25, 1953, Van Horn phoned Quisenberryabout ajob. He told Quisen-berry that he needed a job very badly and Quisenberry told him that he needed some driversin El Paso. Van Horn drove to Phoenix and talked to Quisenberry at the plant, with the resultthat he went to work on September 28. However, before Van Hornwentto work, Quisenberrytold him that he was "not going to tell anybody how to vote but he still did not want the Union."Van Horn asked him if he returned to work and went nonunion whether he would be given hisseniority as of May 12. Quisenberry said that he would.As to the discharge of Van Horn, Quisenberry testified that on May 11, Van Horn wasscheduled to take out a truck in the earlymorninghours. He did not show up at the truck stopon time, so Quisenberry dispatched another driver Van Horn had been late in reporting totake his trucksseveraltimes prior to that date. When Van Horn finally appeared in the after-noon of May 11, he dispatched him on another truck, but on the following morning when he sawVan Horn he told him that he was discharged because he had not shown up to take his trucksout on time.On direct examination, Quisenberry admitted that he had conversation with Van Hornrelative to his talking to an old man at Blakely No. 1, at. the time of Van Horn's discharge.Quisenberry testified that he told Van Horn only that he would rather the employees did nottalk about various aspects of the job to other employees of the Company, and that the conver-sationwith the old man had no bearing upon his action in discharging Van Horn. He testifiedthat he discharged Van Horn forappearinglate for work. Van Horn in his turn denied that hewas ever late to take out a scheduled truck2.Thedischarge of CoxJohn Cox testified that he began work on April 15 and was discharged on May 15. On orabout April 1, in the company of Jenson, another truckdriver later employed by the Company,Cox went to Quisenberry's house to apply for a job. The three men talked about trucking 624DECISIONSOF NATIONAL LABOR RELATIONS BOARDoperations, the scheduled runs, and the rate of pay in the course of this conversationQuisenberry asked the men if they belonged to the Union Cox said that he did not, and Jensonexplained that they had belonged to the Union, but both had become delinquent in the paymentof dues in 1947. Both men were hired and shortly thereafter went to work. On or about May 1,Cox went to Quisenberry's house to get his load papers. Quisenberry asked him if he wasstillkeeping his union book paid up. Cox said that he was. A silence then ensued. After amoment Quisenberry asked him how he would vote if an election came up. Cox said that hewas undecided.On or about May 11 or 12, Cox had another conversation with Quisenberry at the 84 truckstop in Tucson. On that occasion Quisenberry asked him how he would vote if an electioncame up, and Cox again told him that he was undecided. On May 15 Cox reported to Quisenberryby phone. Quisenberry told Cox that he wanted to talk to him. When the men met, Quisenberrytold Cox that he had received a letter from Tucson and El Paso unions and had thrown it in thewastebasket. He said that he was not "going union." Quisenberry asked how Cox was goingto vote if an election came up,and the witness again said that he was undecided.Quisenberrythen said that inasmuch as Cox was undecided, and kept his book paid up, maybe he had betterget out and get a union job. Cox said O.K. Quisenberry told Cox to figure up his trip sheet,and that he would have his check ready for him on Monday.According to Cox, in this conversation Quisenberry said that he knew he couldn't fire a manfor joining a union but he would find a reason and make it stick Cox asked what kind of areason he was going to use on him, and Quisenberry replied that he was going to use thetachograph chart which showed that Cox had been running at 58 miles an hour, in violation oftheCompany's speed limit of 55 miles an hour. Explaining this conversation, Cox testifiedthat on his second trip in truck 7 he had told Quisenberry that when the truck motor was making1700 r.p.m. its speed was well below the speed limit. He asked Quisenberry's permission torun the motor at about 1900 r.p.m. and Quisenberry had given him permission to do so.On the following morning Cox went to get his check According to his testimony, when hesaw Quisenberry, he said "What in the hell did you fire me for, Quisenberry'2 I know itwasn't because I was running 58 miles an hour. The only thing I can figure out is because Iwas union." Quisenberry then admitted that was the reason he-had been discharged At thatpoint the telephone rang and the subject was dropped.Cox also testified that about-10 days after the last-mentioned conversation he and WilliamJohnson, another allegedly discharged employee, saw Quisenberry at the 84 truck stop. Theyconversed on this occasion, and Quinsenberry said he wished the union situation would beresolved one way or another, that he was tired of the in-between situation Quisenberry saidto the men that if the job went union, he wanted Cox and Johnson back, because he couldalways depend on them.On cross-examination Cox admitted that in applying for a job he lied to Quisenberry aboutthe fact that he was a member in good standing with the Union He admitted that he was afully paid-up member at all times, but explained that he had lied because he had heard rumorsthat the job was a nonunion job. Cox denied that he was ever warned about exceeding theCompany's speed limit of 55 miles an hour.Quisenberry testified that Cox was discharged for speeding. Quisenberry readily admittedthat on several occasions he had told the better drivers on the job, such as Turner, Cox,Almada, Johnson, and Dayton, that they were to exceed the speed limit in order to get to therefinery before it closed. But he. explained that he didn't mean by those specific orders topermit the men to run in excess of 55 miles an hour whenever they wished. He learned fromthe tachograph charts that Cox on 3 or 4 occasions had driven for long distances at sustainedspeeds of 60 and 65 miles an hour. That was a different situation than a driver occasionallygoing 60 miles an hour in order to pass another vehicle on the road Quisenberry stated thathe had spoken to Cox about speeding on May 12, telling him that he didn't want the trucksdriven at speeds over 55 miles per hour unless he gave specific orders. On May 15 he calledCox into his office in his home and showed him his tachograph chart and said, "Johhy, wecan't go for this kind of stuff. We'll have to let you go."Harry Almada, another discharged employee, in his testimony also shed some light on theCox discharge Almada testified that a few days after Cox was discharged Quisenberry had aconversation with Bill Richms, another employee, later discharged, and himself in front ofAlmada's house. On this occasion Quisenberry said that when Cox applied for a job he hadasked him if he was in the Union and that Cox had replied in the negative. On that assurance,Quisenberry had given Cox a job. A few days later Cox borrowed $20 from Quisenberry. Andthen a few days later, Quisenberry learned that Cox carried a fully paid-up book in the Union.He told the men that made him so mad, that he let Cox go. Quisenberry also told the men thathe had fired Cox because he felt Cox would cause him trouble later on. TEXAS INDEPENDENT OIL COMPANY, INC.6253.Thedischargeof JohnsonWilliam Johnson was hired by Quisenberry on or about April 28, and his employment wasterminated on May 15. Johnson testified that he was taken to Quisenberry by a friend who toldhim of the possibility of a job with the Company. Quisenberry asked Johnson about his priordriving experience and then asked him if he had a union book. Johnson said that he had apaid-up book. Despite this, Quisenberry then said that truck 11 was coming into Phoenix inabout 3 days and that he would put Johnson on that truck. Johnson stated that thereafterQuisenberry did not talk about the Union although the two men conversed quite frequently.On or about May 15, Johnson came in on a run from Phoenix and talked to Quisenberry atthe 66 truck stop. In the course of the conversation, Quisenberry talked at some length aboutthe Union and said that he might transfer the operation to El Paso. He said he was not goingto have union drivers driving for him. Johnson replied that he was a union man and alwayswould be, and that ended the conversation. Johnson testified that from this conversation heconcluded that Quisenberry had given him his choice of giving up either his union member-ship or his job. Thereafter, he did not go back to work for the Company.On cross-examination this witness reluctantly admitted that, on the morning of his termi-nation, he had arrived at the truck stop to take out his truck about 15 minutes after the truckhad left with another driver. He admitted that he was late for his scheduled run. Johnson alsoadmitted that at no time in the conversation on this morning had Quisenberry told him thathe was discharged or laid off.On recross-examination, Johnson again testified that between the time of his hiring and hisfinal day on the job Quisenberry had not talked to him about the Union, but later in his testi-mony he said that it was put to hun so many times that he would have to give up his book towork for the Company, that he concluded he was discharged.Quisenberry testified that Johnson was employed by theCompany for approximately 3 weeks,ending his employment on May 15, 1953. Quisenberry said that Johnson was not discharged,that Johnson simply did not come back to work. Quisenberry stated that when Johnson washired. on approximately April 25 Quisenberry told him that he would rather have the job staynonunion until he got all of the trucks in operation and had the operations running smoothly.Johnson said that would be all right with him, and that was the extent of the conversation asto unions on the day that he was hired. Quisenberry testified that on the day Johnson's em-ployment ended Johnson did not appear for his scheduled run so Quisenberry, after somedelay, procured another driver and dispatched him on the run. When Johnson showed up sometime after the truck had left, the men sat around and conversation turned to the Union.Quisenberry told Johnson that he wanted the men to wait until he had the operation lined upand started before he engaged in negotiations with the Union. Johnson said that he was a unionman and always would be. Quisenberry replied that he didn't blame him a bit, that he too hadbelonged to the Teamsters Union in the past. After that conversation, Quisenberry stated,Johnson simply did not show up for work any more.Johnson also testified that he was with Cox in the truck stop when Quisenberry said to themthat he was tired of the in-between situation with the Union, and that in the event the job wentunion, he would like Cox and Johnson back.C.Union organizational activities; the filing of therepresentation petition and the filing of theoriginal charge hereinIt is noteworthy that up to that point in time, May 15, there appears to have been no organi-zational activity by officials of the Union. The only reference to any organizational activitywas by Van Horn, who mentioned that application blanks for the Union were passed among themen. Jenson, another employee, later testified that he obtained signatures of employees toapproximately 11 union application blanks, 7 or 8 from men at Tucson, and the remainderfrom men at El Paso. Also approximately 2 of the employees mentioned that they had signedapplication blanks of the Union. However, this activity appears to have been of a clandestinenature and to have occurred an appreciable time after May 15. There appears to have been noopen organizational activity by anyone prior to May 15 which might have contributed toQuisenberry's fears of immediate unionization.However, on May 15, 1953, the Union filed a representation petition with the Board, seekingcertification as bargaining agent for the employees in the trucking operation, and on May 16,1953, the Union also filed the original charge in this case, alleging that Cox and Johnson had339676 0 - 55 - 41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen discriminatorily discharged. Copies of both documents were served on the Company.Further discharges occurred.D. Second group of discharges1.The discharge of RichinsE.W. Richms, Jr., began his employment on April 28 and was discharged by Quisenberryon May 25. Richins testified that just prior to his employment he called Quisenberry on thephone and asked him for a job. In the telephone conversation, Quisenberry inquired aboutRichins' union standing, and Richms told him he had a withdrawal card since 1946. Later themen met at a drugstore at Lordsburg and discussed aspects of the job. Richins asked Quisen-berry why he was interested in his union connection. Quisenberry replied that he was lookingfor a nonunion crew, but since Richins had been inactive in the Union so long, he felt he wouldnot have to worry about Richins, and he agreed to give Richins the next truck into Lords -burg. A few days later Richins heard that Quisenberry had promised the job to some otherpeople so Richms went into Tucson to ask Quisenberry about it. Quisenberry said that he hadthree trucks that would start in the very near future and that Richms would get the next truckand not to worry about it. Richins said that from that day until a few days before his dischargehe had no conversation with Quisenberry about his union affiliation.On that date, May 22, he was in the company of employee Almada on the street in front ofAlmada's house when they had a conversation with Quisenberry. Richins testified that in thisconversation Quisenberry said that he knew he shouldn't ask them how they were going to votein the election, but that he wanted to know. Richins did not know what to say. He had a with-drawal card from the Union but did not want to jeopardize it in any way, and at the same timehe didn't want to jeopardize his job. So he equivocated; he told Quisenberry that he would not"Cut off my nose to spite my face." Quisenberry turned to Almada, and was about to askAlmada how he would vote, when he checked himself and said that he didn't have to ask Harry;he knew what the answer would be. In answer to a leading question put by the General Counsel,Richins testified that on numerous occasions Quisenberry told him that if the men voted for theUnion they would vote themselves out of a job.Richins testified that on May 25 he went to the Dixie Drive Cafe on the east side of Lordsbu rgpreparatory to taking his truck on its run. He had no phone at home, and there was no otherway for the company to communicate with him, so he was in the practice of just being wherethe truck would be, at the appointed time. When he arrived at the Dixie Drive Cafe, 3 trucksand 3 drivers were there. One of the drivers asked him which truck he wasgoingto take.Richms said, "It looks like I am not going to take." Then Quisenberry, who was present, toldhim that "They had put the pressure on him in Phoenix" and he had to let Richins go. Whenaskedwhat the witness understood by the phrases. "They had put the pressure on him inPhoenix," the witness siad that he "assumed" that it was probably his union connections orsomething of that nature.However, Richins stated that at this time Quisenberry told him that he was being dischargedbecause he had had transmission failure in his truck When asked when he had the transmissionfailure, the witness answered on the 23rd, and then corrected himself, saying it was about 2weeks before the date of his discharge.The witness also testified that in early June, after his discharge he ran into Quisenberry whosaid that he had heard that Richins had filed charges against him with the National LaborRelations BoardRichins said that he didn't know that he had gone that far, but admitted thathe had filed an affidavit with Bill Stratton, a union official, stating what took place. He said thaton this occasion Quisenberry wanted him to withdraw the charges, and when the witness saidthat he would not, Quisenberry said that in the event the Union was able to put him back towork, Quisenberry would find means of getting rid of him, if nothing else, he would starvehim to death by holding back on his runs. Also Quisenberry said that when men were dis-charged he put on their personnel record whether they were suitable for rehire or not, and inhis case he had placed Richins in the employable category until Richins had filed charges withthe Board against him. Then he had placed him on the ineligible list. Also Quisenberry on thisoccasion told him if he dropped the charges he could move to El Paso and go to work.On cross-examination, the witness admitted that, while he had driven heavy equipment be-fore being employed by the Company, this was his first diesel experience. The witness alsosaid that when the transmission failed on the truck it was patched up on the roadside nearLordsburg, and then driven to Phoenix to the repair shop of the Company. Richms testified TEXAS INDEPENDENT OIL COMPANY, INC.627that gears have to be shifted when the motor is going at the proper number of revolutions. Ifgears are shifted without the motor being at the proper speed, it is destructive of the trans-mission.Changing the gears when the motor is not running at the proper speed is called"jamming" the gears in place.On cross-examination,when pressed as to whether Quisenberry had actually told him thatbecause he had filed charges he would never beput back to work, the witness replied that he"assumed" that if he withdrew the charges that be could go back to work and there would beno friction between them, but then testified that Quisenberry said there would be friction ifthe Union forced him to put Richins back to work. When asked directly by the Trial ExaminerifQuisenberry ever said to him that "because he had filed charges with the Board the Com-pany would not reemploy him," the witness replied in the negative. The witness also statedthat after he had the transmission trouble he made 2 or 3 more runs in the same truck. Ithad been repaired after 2 or 3 days The witness also testified that the truck was in need ofrepair all the time that he drove it. He insisted that he experienced trouble with the trans-mission only once, and that after it was repaired at the shop at Phoenix he experienced nofurther trouble with it.Harry Almada, previously referred to, also testified in regard to the discharge of RichinsHe stated that a short time after Richins was fired Almada had a conversation with Quisen-berry and another employee named Beeson at the Dixie truck stop. On that occasion Quisen,berry said that Bill Richms was a good fellow and he hated to let him go, but he was too thickwith his cousin, Art Richins, who was poking union ideas into Bill's head, and that Bill Richinswould vote against Quisenberry at the election, so Quisenberry had to let him go On a secondoccasion, a few days later at Almada's house, Quisenberry repeated the statement.As to Richins' discharge, Quisenberry testified that when Richins' truck, No. 11, was put inservice on the route it had a transmission with a rattling fifth gear.It did not jump out of gearbut it madea noise,so the Company installed a new fifthgear.At the time the new fifth gearwas installed, Quisenberry saw the transmission when it was taken apart at the shop, and henoted that all other gears were in good shape. Later when the mechanic brought the truck backafter the patch-up job at Lordsburg and took it apart, Quisenberry examined it, and saw thatevery gear in it, starting from the first gear upward, had the teeth on the edges of the gearsrounded off, showing that somebody had been jammingthe truck intogear.However, the causeof the breakdown at Lordsburg had been that the fifth gear had broken and fallen off, blockingthe other gears. Quisenberry stated that the rounding of the gears could not have happened inany other way or at any other time because he had seen the gears when they were out of thetruck on the prior occasion. This time an entirely new transmission was put in the truck and itwas given back to Richins, who was still on the job. Richins made about three trips in the truckand the fifth gear started to rattle again and jump out of fifth gear. Richins couldn't keep it infifth gear. Quisenberry believed Richins was responsible for the damage to the transmissiondue to his lack of experience, so he fired him. Quisenberry had the truck taken to Phoenix andwhen the gears were taken out of thetruck he again inspected them. The gears which had beeninstalled as new some few weeks prior were in the same shape that the old gears were in whenthey were removed. The corners of the gears were rounded off, showing again that somebodyhad been lamming the truck intogearQuisenberry testified with some vehemence that hewould fire his brother if he handled a transmission that wayQuisenberry explained the manner of Richins' firing at the Dixie truck stop. He said thatRichins had no phone and the only way he could contact Richins by phone was through Richins'sister-in-lawOn May 25 he had tried to call Richins through the sister-in-law but had beenunable to reach him. He had already assigned another driver to take Richins' place. When hecould'nt reach Richins by phone, he waited until he saw Richins at the truck stop. He said toRichms, "Bill, I am firing you because of that transmission " Richins said, "Well, I take it Iam fired for union activities," and walked off.As to his proficiency in shiftinggear,Richins, in his testimony, said that he had been givena "test hop" by Bill Turner on one occasion and had a second "test hop" with Almada onanother occasion. He had passed both these tests successfully. Employee Turner also testifiedthat on his "test hop" Richins had shifted gears satisfactorily.As to the hiring of Richins, Quisenberry in his testimony admitted that he had inquired aboutRichins' affiliation with the Union at the timeof hire. He also admitted that he told Richins thatthe Company was paying 6 cents a mile wages, while the McNutt Oil Company in El Paso, whichtrucked gasoline into Arizona pursuant to a contract with the Union, paid only 5-1/2 cents amile Quisenberry also admitted that hedid speak to Richins about the way he would vote in theevent an election was held He admitted that he said to him on May 22, "Off the record. I 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDreally shouldn't ask you, but how will you vote if we have an election." Quisenberry deniedthat he told Richins or anybody else that the men were going to vote themselves out of a job.2.Thedischarge of AlmadaHarry M. Almada was employed by the Company from April 13, 1953, until June 3, 1953. Hetestified that he first talked to Quisenberry in regard to a job on Saturday, April 11. Quisen-berry came to Almada's home and asked him if he was looking for a job, stating that he wasstarting a new operation, trucking gasoline between Lordsburg and El Paso. Almada said thathe wanted a job. Quisenberry asked him if he belonged to the Union and Almada told him thathe had a union book and 'was in good standing. According to Almada, Quisenberry'then said."That lets you out because I am not hiring any union men. I am hiring all nonunion men be-cause I don't want a unionoutfit. " Quisenberry further explained that he didn't want any troublewith the Union or to be delayed by the Union, and then suggested that Almada drop his book andwithdraw from the Union. Almada agreed to do that, if Quisenberry would hire him. Quisen-berry then said that if Almada would promise not to instigate any union activities that Almadacould have a job as long as he wanted it. With that understanding, Almada was hired. 2On April 13, about 7:30 a. m., Quisenberry called Almada and told him that he had a truckwaiting for him. Almada went to the Dixie truck stop, where he met Quisenberry with the truck.Quisenberry said that he would "test hop" Almada by driving with him from Lordsburg toEl Paso. The men rode from Lordsburg to El Paso and back. In the course of the ride, Quisen-berry explained to Almada why he didn't want the Union on the job. He said that at one time hehad belonged to the Union and that he was of an ambitious nature and that the Union had heldhim back. When he started working without the Union he had made progress Quisenberry saidthat the job would be a good deal without the Union. In the course of the ride to El Paso andreturn, Quisenberry and Almada discussed the speed at which the trucks containing gasolineshould be driven and both agreed that 55 miles per hour was a proper Company speed limit.They also discussed how often tires should be"bumped," a process by which all the dual tireson the truck are kicked or hit with a tool to make sure that they are all properly inflated. Allequipment used by the Company had dual tires. This was a matter of importance because inthe event one of the dual tires went flat, the weight of the load would be taken by the remainingtire, but as the truck was driven, friction would generate heat which would ultimately burn upthe flat tire. Both men agreed that the tires should be bumped at approximately 60-70 milesand Almada suggested that tires should be bumped at the beginning of each run and at LasCruces and Deming. Quisenberry also told Almada thathe was the only one who read the tacho-graph charts showing the speed of the trucks, and that on some occasions he might have to tellthemen to disregard the charts. Almada stated that on several occasions in the early days ofthe operation the men were told by Quisenberry to disregard the charts and to get to therefinery at El Paso before it closed. This would entail exceeding the Company's speed limitof 55 miles per hour.Almada was an experienced truckdriver and it is apparent that Quisenberry had a high re-gard for Almada's ability, for soon after the operations were commenced, he asked Almada tooversee the job at the Lordsburg end. At that time Quisenberry was making his Lordsburgheadquarters at Almada's house and frequently discussed theoperations with Almada. Almadarefused to oversee the job becausehe felt that he might get in bad with the other drivers. How-ever he recommended other drivers to Quisenberry, who hired the men. Among them wereBill Richins, Harry Payne, and Joe Delgado. Almada testified that he had a conversation withQuisenberry on or about May 25, 1953, at the Dixie truck stop in reference to the firing ofRichins. This conversation has been related previously, as has another conversation betweenAlmada and Quisenberry in regard to Cox.About May 15 Quisenberry called Almada at home and told him that he was on the spot; thatthe "Old Man," Horace Steele, the Company's vice president at Phoenix, was mad at Quisen-berry, and had told him to get rid of a certain man because he was union all the way through.Quisenberry said he had asked who the man was and Steele had said that it was Harry Almadain Lordsburg. Steele said that he wanted Almada fired. Quisenberry told Almada that he was,.in a terrible spot," Quisenberry then told Almada that he would have to send his withdrawalcard back to Fred Bone, the union representative, and tell him that he wanted no part of theUnion. Almada said that he couldn't do that. Whereupon Quisenberry said that it was eitherthat, or else. Almada said that he had kept his word with Quisenberry and hadn't caused any2 Almada and Turner were the first two drivers employed,bothbeginning work on April 13. TEXASINDEPENDENTOIL COMPANY,INC.629union activity. Quisenberry said that Fred Bone had told him that Almada was a staunch unionsupporter and that Almada was ready the minutehe gave the word. Almada asked Quisenberryto give him time to call Bone in El Paso because Bone had given Almada his word of honornot to interfere in any way with the job, because Bone knew Almada needed the job very badly.When Almada called Bone, the latter told him that he did not know Quisenberry, that he hadnever met the man, or talked to him. Almada called Quisenberry back and told him what Bonehad said. Quisenberry said that he had to do something to tie his men in on one side of thefence or the other Almada again stated that he could not let go of his withdrawal card, that hewould need it some of these days. Quisenberry said that it was either that, or else. Quisenberrysaid he was going to Phoenix and would talk to the "Old Man" and when he got back he wouldletAlmadaknowoneway or the other He said that meanwhile, Almada was not to take his usualrun.However when Almada's truck came in, his "breaking partner" said he had everythingfixed up and Almada was to take his regular run. This occurred around the middle of May.Almada continued working until the day he was discharged on June 3, 1953.Almada testified that on June 2, about 11 p. m., he went to the Dixie truck stop at Lordsburgto fuel his truck. He had to wait while other trucks were serviced and he became worried thathe couldn't make the schedule. When he left there he tried to make up lost time. Almada ad-mitted on cross-examination that he had been given orders to "bump" his tires about every60 miles and that tires were to be bumped at Deming and Las Cruces. He had reached a pointbetween Deming and Las Cruces, about 15-17 miles west of Las Cruces, when he noticed thatsomething was wrong Almada stopped his truck and found that one of his tires was flat, andhad started to burn He went for his two fire extinguishers but found them dead. Two othertrucks of the Company and another truck stopped and the men took the tire off the wheel.Almada left the tire in the desert to cool and continued his run. He went to the refinery and onthe way back he picked up the tire from the desert, and cradled it back on the trailer soQuisenberry could see it. On his return to Lordsburg, Quisenberry called him to tell him thatQuisenberry was going to El Paso, and wanted the men there Almada told him that he wouldmeet him there, and told Quisenberry that he had burned a tire on the road. Quisenberry saidthat he would examine thetireat Tucson. About midnight that night, June 3, Quisenberry calledAlmada. He said that he couldn't have the men burning tires up and down the road, and thatGeorge Wallsmith was going to take Almada's truck, that he had to let Almada go Almada hadno further words with QuisenberryOn cross-examination Almada stated the facts about flat tires on dual-tired vehicles, aboutwhich there appears to be no dispute. He explained that when a tire is driven flat for an ex-tended period of time, it smokes and smoulders until the vehicle is stopped, when the tire willoften burst into flame. Almada stated that the tire would start to burn after it had rolled about10 miles in the heat of the day or about 15 miles at night if the truck was driven fairly fastHe also agreed that if the truck was empty it would not catch fire for a longer distance Almadastated that he bumped his tires at Lordsburgbut not at Deming and that he was about 80 milesfrom Lordsburg when he noticed that the tirewas smoking, and stopped. He also admitted thatthe tire was left on the side of the road because it was smoking and too hot to be put on thespare tire rack.Quisenberry testified that in hiring Almada he told him that he would rather that the job benonunion until he had all the trucks in operation and the lines set up After all the trucks werein operation and the lines were set up, he had said on many occasions that he did not carewhether the job was union or not. Quisenberry did not recall whether he had told Almada to geta withdrawal card or not. He said that he did tell Almada that he wanted a smooth operation anddidn't want any bickering back and forthuntilhe got the operation started. He also corroboratedAlmada as to the conversation relative to "bumping" on Almada's test hop. He had issuedorders that the tires were to be bumped at the beginning of each run and at Deming and LasCruces.The place where Almada's tire was taken off the truck was about 20 miles east ofDeming, so Almada had driven about 80 miles from Lordsburg without bumping his tires.Quisenberry first saw the tire lying beside the road When he examined the tire, it was burnedup. From his experience, Quisenberry testified that to burn a tire that badly, while it was beingdriven at night, on an empty trailer, would require about 35 miles of flat driving Quisenberryalso stated that the cost of a diesel cab and trailer unit is approximately$30,000 He alsoagreed with Almada that a tire which is driven some distance flat will break into flame whenthe vehicle is stopped,and added that it will also break into flame while rolling if it is drivena long distance flat. Quisenberry saw the tire, and called Almada and discharged him Hecalled Almada before he made his next run and said, "Harry, I'm going to have to let you gobecause of that tire." Almada said, "I take it I am fired for union activities " He said, "No, 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry, you are fired becauseyou burned upa tire and left it lay beside the road because it wasso damn hot you couldn't get it back on the tire rack." Quisenberry stated that he employedeveryone brought to him by Almada, that he thought a lot of Almada's judgment on the capa-bilities of drivers, and that the men recommended by Almada had been good men.3.The discharge of BaileySidneyW. Bailey was employed by the Company from May 25 until he was discharged onJuly 7 Bailey testified that at the time he was employed he was asked to fill out an applicationblank given to him by Quisenberry One space on the application blank which asked for "Activ-ities other than religious," he did not fill out Quisenberry asked if he belonged to the Union.He told Quisenberry he had a union book, but that his dues weren't paid to date. Quisenberryhanded him back the application and told him to put the name of the Union in the blank space.He complied and gave it back to Quisenberry. Quisenberry then told Bailey that he did not wantthe Union in the operation. Bailey told Quisenberry that he belonged to the Union but would notcause any trouble. Bailey also testified that he did not engage in any union activities until afterhe was fired, when he signed a complaint against the Company Bailey was at El Paso whenQuisenberry called him on the phone and told him he was fired. Bailey inquired as to the rea-son for his discharge and Quisenberry said that he was firing him for pulling the compressionrelease on his truck. The witness told Quisenberry that was a poor excuse. Quisenberry thensaid, "Well, I have to have some sort, and it is the best one that I can think of."On cross-examination, Bailey testified that he had pulled the compression release on everyoccasion that he killed the engine, that being the proper procedure to kill the engine. Whencross-examined as to pulling the compression release when the truck was traveling at roadspeed, he stated that he had pulled the compression release on one occasion when a fuel linehad broken on the motor, and the motor had run away, and on another occasion when the motorhad "taken air." Bailey testified that it was not his practice to pull the compression releaseto clean out the motor, and that he had not talked to other drivers about it being proper to pullthe compression release to clean the motor.Bailey deniedthatat the time he was fired Quisen-berry told him that Quisenberry had followed him while he was driving his truck and noticedthat he had pulled the compression release, and threw oil all over Quisenberry's car He alsodenied that at the time of discharge Quisenberry had told him that the repair shop had calledQuisenberry concerning repairs to Bailey's truck, telling him that the motor had been ruinedby someone pulling the compression release.Upon examination by the Trial Examiner, Bailey admitted that at the time he was firedQuisenberry had said that the shop in Phoenix had told him that "somebody had been pullingthe compression release on the truck,and holding it open and running it downhill that way."He told Quisenberry that the only time he ever pulled the compression release was when thetruck broke a fuel line,took air, or to kill the engine.On cross-examination the witness also said that on the night before he was fired he was atthe 84 truck stop and pulled out his billfold which had a union button pinned in it and that healso took from his billfold his union book where he had a slip of paper with a phone number onit.Quisenberry was present and saw this and said to Bailey, "You still have your book? "Bailey admitted that he had, saying thathehad to keep it because some day he might need it towork on a union job. On examination by the Trial Examiner, Bailey said that from the time hewas hired until the night he was fired there was never any talk between him and Quisenberryabout the Union.Joseph G. Grossheim, a truckdriver employed by theCompany, testified as a witness on thesubject of Bailey's discharge.Grossheim testified in a clear and forthright manner.He statedthat around the end of May or the first of April he "deadheaded" a trip with Bailey,riding asa passenger. As they drove on this occasion, Bailey and Grossheim discussed the practice ofpulling the compression release while the truck was moving down the highway Bailey said thatpulling the compression release blew the soot out of the motor and cleaned it Grossheim dis-agreed violently. He told Bailey that such a practice would blow not only the soot, but every-thing else out with it,and not to do it. Bailey maintained that such a practice was good for theengine. Grossheim explained to him that all Bailey would do by pulling the compression releasewas to dump out raw diesel fuel. Bailey disagreed, saying that when you pulled the compres-sion release you could see all the black smoke pour out of the exhaust, and that it reallycleaned out the motor. The conversation ended when Grossheim asked Bailey not to do it whilehe was riding with him, and told him not to do it to Grossheim's truck, if he ever drove it. TEXAS INDEPENDENT OIL COMPANY, INC.631Quisenberry admitted that at the time he hired Bailey he asked him to put his union affilia-tion on the application card.He stated that he purchasedthisform of application at a stationerystore in Phoenix and that the place for "Activities other than religious"was on that card atthat time.He explained that he had asked the men their union affiliation from the time he beganhiring until about 6 weeks later, when he was told by Steele,his superior,that the latterthought the questions were in violation of the Act and that he should consult counsel for theCompany on that subject.After conferring with the Company's counsel,he discontinued thepractice.He said that the truck he gave Bailey to drive had a brand new engine in it, and shortlythereafter that the truck became "sick."Thatitwas continually missing and breaking aninjector line,and the Company had considerable trouble with it. He had the truck taken into thePhoenix shop for repair on two occasions.After it was in the shop for a third time, the shopcrew informed Quisenberry that someone was pulling the compression release on the truckwhile it was being driven,thus ruiningtheengine.Quisenberry began checking the drivers andhe learned that Bailey had told several drivers that the way to clean the motor was to hold thefoot on the throttle going uphill,and to pull the compression release going downhill.Suspectingthat Bailey was pulling the compression release,on one night Quisenberry followed Dailey inhis own car.Quisenberry stated that he often did this to check up on the efficiency of thedrivers.He stated that on this occasion Bailey drove up a long grade just outside of Benson.Bailey had the truck in about fourth direct, with a three-quarter throttle,when all of a suddena ball of black smoke came out of the truck and he could hear the motor go "cluck cluck' insuch a way that Quisenberry knew the compression release had been pulled.He let Bailey con-tinue to El Paso, and he turned around and went back to Tucson.On the next morning he calledBailey and told him that he had been pulling the compression release on the truck,and that hewas fired.Bailey said that he had not pulled the release,but Quisenberry replied, "Bailey, Isaw you do it."4.The layoffof Dayton and othersRobert G. Dayton began employment with the Company on May 15 and is still employed.Whenhe was hired he was interrogated by Quisenberry about his union affiliation.On September8 he was told by some of the men that there had been a layoff and that Quisenberry wanted Jen-son and Daytonto callhim.He called Quisenberry who told him that he wanted him to lay off fora few days.Dayton asked him the reason for his layoff Quisenberry said,"It is about thoseapplications you have been passing around and those tach cards".Dayton said, "I told you allabout the tach cards. Now what applications do you mean"Quisenberry said,"Those appli-cations you have been passing around."Dayton testified that he supposed Quisenberry meantunion applications because he had given one application to another driver who had asked Daytonfor an application.On September 10 Quisenberry called Dayton at his home and told him to contact all the menthat had been laid off,and to have them at the 84 truck stop as he wanted to talk to them.Daytonasked what was up and Quisenberry replied that they were going back to work just as they hadbefore the layoff.Dayton asked Quisenberry what had been wrong,and he said that it was thedamn union deal, that he had received some"bum information from a damn lawyer or some-thing like that."When Quisenberry saw the men at the 84 truck stop,he told them that theywere all to go back to work, and operations were resumed.Dayton testified that on several occasions he talked to Quisenberry,who told him that Mr.Steele was a hardheaded man and that he was not going to see the job go union,and that Steelewould jack up the trucks and let them sit, before he would let the job go unionIn his testimony Quisenberry made no specific reference to the incident about which Daytontestified.In addition to the employees who claimed specific discriminations against them,there wereseveral other witnesses who testified as to various events. William E.Turner testified crediblythat he began work for the Company on April 13. When he was hired,Quisenberry asked if hewas a member of the Union.Turner said he belonged to the Union, but despite this Quisenberryhired him.Quisenberry also told Turner to send in any other drivers that he found available,but that he wanted nonunion drivers Turner told Quisenberry that in that part of the countryif he wanted to have drivers he would have to take union drivers, as most of them were unionQuisenberry agreed that it looked as though they would have to take union men, so he toldTurner to send any men who were good truckdrivers and available,whether they were union or 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDnonunion Turner gave a testhopto Richins and testified that Richins did very well consideringthat he had had very little experience on heavy diesels Turner resigned from the job of hisown volition.Alfred Jenson also testified to the circumstances of the layoff of Dayton and others. Hetestified that on September 9 when he reached Phoenix there were approximately eight driversat the truck stop and they told him that "We have had it." They told him that Quisenberry wasgoing to make a change, and that word had been received that he was to call Quisenberry, soJenson phoned Quisenberry. Quisenberry said he was going to transfer the job to El Paso; healso said, "Thanks for helping meout." WhenJenson asked what he had done for Quisenberry,the letter said that Jenson had signed up all the boys in the Union. Quisenberry also said thatthey were going to take all the men off but 7, and leave 7 men with 7 trucks and that if theycouldn't haul the gasoline with that numberof trucks they would ship by railroad. Quisenberrytold Jenson that he could come down and work at El Paso, but the witness said that he didn'twant to do that, so Quisenberry said, "You have had it "Jenson testified that he was instrumental in signing men up for the Union, that he obtainedthe signatures of employees to 11 applications, 7 or 8 of the men were at Tucson and the restatEl Paso. On cross-examination as to the layoff Jenson said that on the following morningword was receivedfromQuisenberrythatallthedrivers were to go back on their regular runs.He also admitted that at the time of the layoff he asked Quisenberry if he was fired and thatQuisenberry had replied in the negative. He also admitted that the layoff could have been foroperational reasons. In the course of Jenson's testimony, the Trial Examiner asked to whatthe above testimony was directed, and the General Counsel replied that the testimony wasdirected to establishing the layoff of the group of men for a period of 1 day. This allegation ofthe complaint will be referred to later.Merrill E. Nutter testified credibly that he went to work for the Company in the first partof May. Quisenberry asked him if he belonged to the Union and the witness told him the truth--that he did not. Quisenberry explained to Nutter that he was running a nonunion job.Nutter became a sort of straw boss on the job, and in late May or early June was given theduty by Quisenberry of instructing applicants for employment how to fill out the applicationblank, with particular reference to showing the applicant's union affiliation. Quisenberry alsodirected Nutter to take the filled out applications of employees previously hired, to find outtheir union affiliation and withdrawal card status, and to note that on the forms About thistime also, Quisenberry in a conversation with Nutter said that a man could not be fired forunion activities, but there were numerous other reasons for which he could be fired.In the latter part of May, Nutter's authority to handle the applications of prospective em-ployees was taken from him. Around September 7 this authority was returned to him Howeverhe stated that he felt that his authority had not been completely restored, and he was doubtfulabout his status. About the 4th of September, Quisenberry phoned and instructed him to fireChester Robinson. Quisenberry told him that the reason for Robinson's discharge was thatRobinson had brought some union application blanks from El Paso and was passing them out onthe job However, Quisenberry said that he had just learned that Robinson had driven his truckover a curb, breaking the differential housing and that he was to be discharged for breakingthishousing.The housing was broken about 3 weeks to a month before this conversation.Robinson was discharged but was put back towork when all trucking operations were resumedafter the short layoff of September 8. Nutter testified that on one occasion Quisenberry hadasked him about the union membership of Jenson and on a second occasion about that ofRichins.H.B.Sullivan testified credibly that some time after August 21 he was interrogated byQuisenberry as to whether he had a withdrawal card from the Union On that occasion Quisen-berry told him that the job was nonunion. J. H. Beeson and Joe Delgado also testified crediblyas to assisting Almada with the burned tire. Two employees, Wallsmith and Sanderson, alsotestified very briefly and in a credible manner.Motion to Consider Certain TestimonyAt the opening of the hearing, the General Counsel moved to amend the complaint to allege(1)Kenneth Van Horn as being discriminatorily discharged on May 12, (2) Sidney Bailey asbeing discriminatorily discharged on July 6; (3) Lloyd Hinds as being discriminatorily dis-charged on October 1; (4) Chester Robinson as being discriminatorily laid off for 6 full daysbeginning on or about September 4, 1953; (5) Robert Dayton as being discriminatorily laid offfor 2 full days beginning September 8, 1953, and (6) employees Nutter, Jenson, Saner, Parker, TEXAS INDEPENDENT OIL COMPANY, INC.633and Buchannan as being discriminatorily laid off on September 9 for 1 full day, and to amendcertain dates which were typographical errors.Over the objection of the Respondent, the Trial Examiner permitted all of the amendments,stating that in the event the Respondent pleaded suprise, the Respondent would be afforded anopportunity to prepare to refute any of these new allegations.At the close of the General Counsel's case, the General Counsel moved to strike the name ofLloyd Hinds from the complaint In the course of the hearing it developed that Hinds had beenlaid off while his truck was being repaired, and that the Company had been endeavoring to getin touch with Hinds to notify him that the repairs had been completed and that his services wererequiredHe left the hearing room to go back to work The General Counsel stated that it haddeveloped that Hinds had not been discriminatorily laid off.The General Counsel also moved to strike from the complaint all reference to the dis-criminatory layoff or discharge of Chester Robinson, and all reference to the discriminatorylayoff on September 9 of the five men named above. There being no objection from theRespondent, these motions to strike were granted by the Trial Examiner, and the Respondentthen put on its case.After the evidencewas closed the General Counsel in the course of his oral summation statedthat, although he had moved to strike theabove-mentioned allegations from the complaint, andto removethemas issues fromthecase, he requested the Trial Examiner to consider the testi-mony submitted to support these allegations, as bearing on the remaining issues in the caseThe Respondent objected. He pointed out that the allegations had been stricken and the chargesdropped at the end of the General Counsel's case, and that consequently the Respondent hadnot offered any evidence to rebut the testimony, in the belief that the allegations and Chargeshad been dismissed In his argument, counsel for the Respondent pointed out that without theallegations being in the complaint, much of the testimony admitted under the allegations wouldhave been irrelevant to the remaining allegations, and would have been inadmissible on properobjection.The Trial Examiner indicated that he felt that the position of the Respondent was correct,but that he would rule on the question in his Intermediate Report. I have considered the motionvery carefully and have decided that substantial justice requires that I consider all the testi-mony as it bears on the allegations of violations of Section 8 (a) (1) of the complaint, for thatpurpose all of the testimony has relevancy; and that I not consider the testimony introduced tosupport allegations of discriminatory dischargeor layoff, which were later stricken, as bearingon allegations of discriminatory discharge or layoff, remaining in the complaint, for as to thoseallegations the testimony would not be relevant. For that reason I have not considered thetestimony of Nutter on the subject of Robinson's layoff, the testimony of Hinds as to his layoff,or the testimony of Jenson as to the layoff of the five named men, including Dayton, as havingproper bearing on the cases of the remaining men, allegedly discriminatorily discharged orlaid off. All testimony has been considered on the issues of Section 8 (a) (1) and all testimonyexcept the above on issues of Section 8(a) (3). To that extent, the General Counsel's motion isgranted.Concluding Findingsa.Interrogation,restraint,and coercionFrom the testimony narrated above, it is established, and not seriously disputed, that in theperiod covered by the testimony the Respondent by the conduct of Quisenberry violated Section8 (a) (1) of the Act by interfering with, coercing, and restraining the Company's employees inthe exercise of the rights guaranteed to them by Section 7 of the Act Many of the employeestestified credibly that Quisenberry interrogated them as to their union membership and stand-ing at the time of hire. Furthermore he urged, or ordered, various of the employees to refrainfrom union activities or active union membership, and in Almada's case exacted a promisethat the employee would refrain from union activities before the employee was hired Inpractically all hiring, Quisenberry by his procedure left the strong inference in the minds ofthe employees that their employment resulted from the fact that they were either not in goodstanding in the Union, or not inclined to promote union activities on the job, and that theirchances of continued employment would be seriously affected by their engaging in union activ-ities.Many employees testified to this conduct of Quisenberry in the hiring procedure, and bya rather general admission, and further admissions as to specific conversations, Quisenberrycorroborated this testimony. It is also apparent that this conduct of Quisenberry occurred not 6 34DECISIONSOF NATIONAL LABORRELATIONS BOARDonly at the time of original hire of the various employees, but continued for a considerableperiod of time after the inception of the trucking operation. From the evidence it is clear, andIfind, that the instances of interrogation, restraint, and coercion were not isolated, but werepart of a pattern or plan designed by Quisenberry to thwart any organizational activity on thepart of the employees. In his testimony Quisenberry stated that he pursued this course becauseto some extent he was ignorant of the law, and inexperienced in labor matters He furthertestified that it was his desire to keep the job nonunion, if possible, until such time as it waswell established I do not credit this testimony of Quisenberry that his intention and desirewere so limited. On all the evidence in the case, Quisenberry's intention appears to have beento keep the job unorganized as long as possible. But even if his intention and purpose were solimited, that fact demonstrates the utter illegality of Quisenberry's conduct. The rights guar-anteed to employees by Section 7 of the Act cannot be suspended by an employer to suit theemployer's pleasure or purposes. Whether the interference, restraint, or coercion imposedby the employer is intended to be effective for 1 day, 1 month, 1 year, or forever, it is viola-tive of the rights of the employeesOn the basis of the credited testimony of employees named hereafter in specific findings andof Quisenberry, I find that in the hiring procedure Quisenberry put into effect a plan to keepthe men from engaging in union activities, and that this plan was violative of Section 8 (a) (1)of the Act.Specific Violations of Section 8 (a) (1)Ialso find specific violations of the Act, as follows 3Upon the basis of the credited testimony of Almada and Quisenberry, I find that the Respond-ent interfered with, restrained, and coerced its employees in violation of Section 8 (a) (1) of theAct, by the following conduct of Quisenberry:(a) By his interrogation of Almada on April 11, 1953, in which Quisenberry asked Almadaabout his union affiliation and told the prospective employee that the Respondent sought to hireonly union men, and by exacting from the employee a promise that the employee would not in-stigate any union activities on the job in the event he was hired,(b) By stating to Almada on approximately May 30, 1953, after employee Richins had beendischarged, that Richins was a good fellowbutthat the Company could not use him because theCompany did not want anything to do with the Union, and because Richins would vote for theUnion;(c) By stating to Almada on May 24, 1953, that employee Cox had lied to him when he hadinquired if the employee was a member of the Union, and that later Cox had borrowed $ 20 fromhiand that he had no use for a man like that, so he had discharged the employee, and(^d)By instructing Almada on or about May 15, 1953, to have nothing to do with the Union,and by telling the employee that he would have to send his withdrawal card to the Union, and tellthe Union that he wanted no part of it.Upon the credited testimony of Cox and Quisenberry, I find that the Respondent interferedwith, restrained, and coerced its employees in violation of Section 8 (a) (1) of the Act byQuisenberry's interrogation of Cox on May 15,1953, in which Quisenberry asked Cox if he waskeeping up his union book.Upon the credited testimony of Jenson and Quisenberry, I find that the Respondent in likemanner violated Section 8 (a) (1) of the Act by Quisenberry's interrogation of Jenson on April12 as to the union affiliation of both Jenson and Cox and his statement that they would be em-ployed inasmuch as they were not members in good standing of the UnionUpon the credited testimony of Johnson and Quisenberry, I find that the Respondent in likemanner violated Section 8 (a) (1) of the Act, by Quisenberry's interrogation of Johnson as tohis union affiliation on or about April 25.Upon the credited testimony of Richins and Quisenberry, I find that the Respondent in likemanner violated Section 8 (a) (1) of the Act, by Quisenberry's interrogation of Richins on orabout April 1 as to Richins' union affiliation and his statement to Richins that he was lookingfor nonunion drivers, and paid better than union scale to keep the job nonunion, and by his in-terrogation of Richins on May 22 as to how Richins would vote in the election.Upon the credited testimony of Turner and Quisenberry, I find that the Respondent in likemanner violated Section 8 (a) (1) on April 13, by Quisenberry's interrogation of Turner and3Discussion of the credibility of employees and Quisenberry is given hereafter to avoidrepetition. TEXAS INDEPENDENT OIL COMPANY, INC.635Johnson as to their union affiliation, and Quisenberry's instruction to the last-named employeeto stop paying his dues in the Union.Upon the credited testimony of Bailey and Quisenberry, I find that the Respondent in likemanner violated Section 8 (a) (1) onMay 25—by Quisenberry's interrogation of Bailey as to hisunion affiliation and his instructions to Bailey to note on his application for employment thefact that he belonged to the Union.The violations of Section 8 (a) (1) found above, were alleged substantially in paragraph 8 (a)through (p) of the complaint Each allegation has been examined in the light of all the evidence,and the findings set forth above represent the extent to which I have found the allegationsestablished by the credible evidence Such portions of the allegations set forth in paragraph 8(a) through (p) not specifically found above, are hereby expressly not found on the ground thatthey are not supported by sufficient credible evidence.b.Discriminatory discharges and layoffsIn reaching a determination as to the legality of the discharges, as hereafterexpressed, Ihave considered and weighed all the evidence as bearing on each discharge because the motivefor the discharge of each employee is a question of fact, which must be determined in the samemanner as all other questions of fact, on the evidence in the case as a whole.The determination of these questions of fact involves a weighing of the inference of discrimi-nationarising fromQuisenberry's antiunion conduct and other evidence,as againstQuisen-berry's testimony and other evidence that thedischargeswere for cause. His antiunion conducthas been found above, so comment on his standing as a witness is appropriate at this point.Inmy judgement Quisenberry was a reliable witness within certain well-defined limits. Hefrankly admitted that he had interrogated employees as to their union affiliation and goodstanding, and had urged them to refrain from union activities for a limited time. He madefurther admissions, against the Respondent's interest, as tocertainspecific conversationswith employees, which established certain violations of Section 8 (a) (1) of the Act. Becausethese admissions went beyond that required to establish a tacticalappearanceof candor, Ideemed Quisenberry a reliably witnessas tomany features of his conduct in the hiring pro-cedure,and resolvedinQuisenberry's favor,certainconflictsin testimonybetween Quisen-berry and the employees, as to what was said in particular incidents. That the findings ofviolation of Section 8 (a) (1) are not as broad as those alleged in the complaint, is due in alarge measure to the credit I have attributed to Quisenberry's testimony. But when theallegeddiscriminatory discharges and layoffs are the subject of inquiry, Quisenberry's frankness andcandor are much less pronounced. In my judgment, at that point Quisenberry's personalinterest, and his employer's interest, exerted such an influence that his testimony became muchless reliable Some parts I have credited, and otherpartsI have rejected, based on the testi-mony of thecase asa whole, and on Quisenberry's demeanor, bearing,and appearance as hetestified as to the seven different charges of alleged discriminationThe dischargeof Van Horn: Van Hornasa witnessimpressed the undersigned very favorably.On both direct and cross-examination he testified in a clear and forthright manner whichcarried conviction to theauditor. I credit Van Horn's testimony fully. Quisenberry in his testi-mony on this subject admitted that he had discussed with Van Horn, just prior to his discharge,the fact that Van Horn had engaged in a conversation with the "Old Man" at Blakely No. 1gasoline station on the previous day. Quisenberry's admission affords some corroboration tothe testimony of Van Horn. On the basis of Van Horn's and Quisenberry's testimony, I find thatVan Horn was discharged becauseQuisenberry or his superior suspected Van Horn ofengaginginunion or concerted activities, and not because Van Horn was tardy in attendance on hisscheduled runs. In reaching this conclusion I have given some weightamong otherthings to thefact that Quisenberry at a later date rehired Van Horn, an act which would be consistent withVan Horn's testimony that Quisenberry in his discharge had given Van Horn a "chicken deal,"and would be entirely inconsistent with Quisenberry's testimony that Van Horn was so unde-pendable that his employment could not be continued.The discharge of Cox. Much of Cox's testimony I cannot and do not credit. As a witness heappeared to be an ardent advocate of his own cause, interested in the event, and vindictive to-ward Quisenberry. I am convinced that Cox's interest and animosity to Quisenberry led him toexaggeratecertain features of his testimony, and to fabricate other portions which he thoughtwould round out the whole of his testimony to his own advantage I credit his testimony thatwhen he applied for a job Quisenberry interrogated him about his union membership and thatCox lied to Quisenberry, concealing from the latter that he was a fully paidup member in the 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion. I also credit his testimony that at the time of his discharge Quisenberry gave as thereasonfor his discharge the fact that Cox had driven in excess of the Company's speed limit.However, I do not credit that portion of Cox's testimony in which he stated that Quisenberrysaid that he had receiveda letter fromthe Union and thrown it in the wastebasket; or saidthatseeing that Cox was undecided how he would vote, he shouldget aunion job, or thatQuisenberry said that he knew that he couldn't fire a man forjoining aunion, but that he wouldfinda reasonfor discharging Cox and make it stick. Nor can I credit, that after being dis-charged inthe mannerwhich Cox related, that on the following day Cox confronted Quisenberrywith the question, "What the hell did you fire me for" " Nor do I credit that at that time Coxcharged Quisenberry with firing him for his membership in the Union, and that Quisenberryadmitted the discriminatory nature of Cox's discharge. This testimony is highly implausible,and when consideredin relationto the demeanorand bearingof the witness, must be rejectedas a fabrication born of Cox's interest and vindictiveness.Despite the fact that I do not credit much of Cox's testimony, it is established by the creditedtestimony of both Cox and Quisenberry that Cox was ostensibly discharged for speeding, andthe question still remains, was that the real reason for the dischargeFrom all the evidence it is clear that, at the time of Cox's discharge in the early days ofthe trucking operation, the Company's speedlimit wasmore honored in the breach than inthe observance by the drivers. At that time the closing hour for the refinery at El Paso im-posed a hardship on the operations, inasmuch as the men were hard-pressed to reach therefinery before it closed for the day. Several of the drivers and Quisenberry stated that onseveral occasionsQuisenberry told the drivers to get to the refinery on time, even if itentailedviolatingthe Company's speed limit. In view of those circumstances, the speedingby Cox does notappearto be a matter of much gravity, although speeding would certainlynot be a trivial offense. In the light of all the circumstances, I conclude that the speeding ofCox was not a very compelling reason for his discharge, for in all other respects he appearsto have been an efficient and competent driver. In my judgment the testimony of Almada,which I credit, focuses much light on Quisenberry's real reasonfor discharging Cox. It isclearthatQuisenberry had approached the hiring of men for the job in a most realisticmanner.He realizedthat in Texas and Arizona, to obtain efficient truckdrivers he would haveto take some truckdrivers who belonged to the Union, From the hiring procedures used byQuisenberry,itisapparentthat he wished to hire men who werenonunion,or men who, ifthey had beenunion inthe past, were not actively engaged in union activities at the time ofhire.According to Almada, Quisenberrywas angeredby the knowledge that he had hired Cox,who was a memberin goodstanding of the Union, and who hadliedto Quisenberry about hismembership in the Union in the course of his interview before hire. According to Almada,Quisenberry stated that he feared trouble from Cox later on. Under the circumstances thatseems to be a natural reaction for Quisenberry, who thenrealizedthat he had hired an activeadherent of the Union who did not hesitate to lie togainhis own ends. In hiring other men,Quisenberry by his hiring procedure had made reasonably sure that the men would not engagein unionactivities,at leastfor some time. Undoubtedly Quisenberry felt that Cox constituteda prospective threat to Quisenberry's determination to keep the job nonunion.I deem it also significant that Quisenberry admitted that in the interview with Cox; at whichCox was discharged, Quisenberry asked the employee if he was still keeping up his unionbook.Perhaps it is true that the point which particularly angered Quisenberry was that Cox hadlied to him about his union affiliation, but as I view that incident, Quisenberry had no rightto interrogateCox about his union affiliation, and if Cox gave Quisenberrya lie in answerto his illegalinterrogation, that did not give Quisenberry the right to discharge Cox.In his brief, counsel for the Respondent makes much of the fact that Cox lied to Quisenberryabout hisunionmembership at the time he was hired. Under the circumstances of Quisen-berry'sinterrogationand Cox's answer, I do not consider Cox's untruthfulness such an ethicaloffense as would destroy his credibilityas a witnessI view Cox's untruthfulness as a witnessas-a much more serious offense However, on the preponderance of the credible evidence I amconstrainedto find that Cox was discharged because he was a paid-up member of the Union,and not becausehe had violated the Company's speed limit.The discharge of Johnson. As to the facts of this discharge I accept Quisenberry's testi-mony and reject that of Johnson. From the testimony of both men, itis certainthat on theday of Johnson's termination, no specific words of discharge were addressed to Johnson byQuisenberry.When the fact became apparent in the course of his testimony, Johnson thenstated that he had been told by Quisenberry many times that he would have to either drop his TEXAS INDEPENDENT OIL COMPANY637union book or else. Prior to that point in his testimony, Johnson had testified several timesthat, from the day on which he was hired until the day of his termination, Quisenberry hadnot talked to him about the Union or his membership therein. I am satisfied that Johnson'sfirst version, that Quisenberry and he had not discussed the Union or his membership, isthe truth of the matter, and that his assertion that on many occasions he was told that hewould have to drop his union book to work for the Company is a fabrication born of Johnson'sself-interest and partisanship. Nor do I credit the testimony of either Cox or Johnson that onan occasion after both had been fired, Quisenberry voluntarily told the men at the truck stopthat in the event the job wentunion,he would like to have both men back. Viewed in the lightof all the evidence, taking into consideration Cox's demeanor as a witness and Johnson's con-tradictory statements,I find that testimony to be unacceptable.On the evidence as a whole, I find that Johnson voluntarily walked off the job, quitting hisemployment on May 15, 1953. On cross-examination Johnson reluctantly admitted that he waslate for his scheduled run and that another driver had been dispatched on his run. Evidentlyhe believed that when someone else was dispatched on his truck because of his tardiness thathe was discharged by that act. Even if that portion of his testimony which I have rejectedwere accepted, arguendo, that on many occasions he had been told that he would have to giveup his book or else, that course of conduct by the employer, would not give Johnson the rightto anticipate his discriminatory discharge, walk off the job, and file a charge with the Board,which would seek his reinstatement and pay for time he had not worked. I can discern nofacts in this record upon which the theory of constructive discharge could be properly predi-cated.The discharge of RichinsThis employee, on the whole, testified in a creditable manner.Richins and Quisenberry both testified that Richins was ostensibly discharged because oftransmission failure experienced in his truck.Richins stated that he had experienced transmission failure only once and that after thetruck was repaired, he had no further trouble with it until he was discharged Quisenberrytestified very clearly on this point. He said that "when the truck was brought down" to Tucson,ithad a rattling fifth gear, so the Company put the truck in the shop to have a new fifth gearinstalled.While the transmission was out of the truck in the shop, Quisenberry saw the gearsof the transmission and except for the fifth gear they were in good shape. However, shortlyafter the truck was returned to service with Richins, the fifthgeardropped out at Lordsburg,and it was necessary to return the truck to the shop.When the transmission came out on thisoccasion, Quisenberry saw itagain,and noticed that all teeth in gears Nos 1 through 5 wereroundedoff.Abrand new transmission was installed in the truck,and it was given back toRichms. A short time thereafter the truck again displayed a rattling fifth gear. At that point,according to Quisenberry, he decided that of the three drivers working on this truck, Richinswas the least experienced,and that it was Richins who was damaging the transmission, sohe fired Richins. After Richins was fired he had the truck taken to Phoenix, and upon ex-aminition of the transmission he found all gears Nos. 1 through 5 in the same condition asbefore, the corners rounded off.Quisenberry's testimony, at first glance, appears to establish his contention that Richinswas discharged for cause.But there are other facts in this record that rise to challenge histestimony.One of these facts, undisputed in the record, is that the truck in question, truckNo. 11, had a higher-gear ratio than two other trucks of the same make used by the Company,and that shortly after Richins' discharge a set of gears of lower ratio was installed in thistruck, because it was found that the higher gear ratio was unsuitable to the heavy duty per-formed by the trucks. On cross-examination Quisenberry admitted that the larger gears werefound necessary and installed. Thus it appears very questionable that Richins' lack of ex-perience had anything to do with the transmission failure or failures in truck No. 11. A secondfact of importance is that Richins was discharged before Quisenberry inspected the gears forthe second time and not afterward. Thus, Quisenberry's knowledge of the condition of thegears on the occasion of the second overhaul could not possibly have played any part in hisdecision to discharge Richins. So, the undisputed facts as to the transmission failure at thetime of Richms' discharge, are these: (1) At the time truck No. 11 was brought to Tucsonand put in service, it had a rattling fifth gear,with which the evidence does not connectRichins in any way. (2) Because of the rattling fifth gear, a new fifth gear was installed, andthe other gears on examination were found to be in good condition (3) After truck No. 11was returned to Richins, the fifth gear dropped off at Lordsburg, and the transmission wastorn down againThistime, examination revealed,that in addition to the broken fifth gear allother gears were rounded off, so a whole new transmission was installed. (4) Afterthe truck 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas returned to Richins and a few trips made, the fifth gear rattled again. (5) Quisenberry,then decided that Richins' lack of experience was the cause of the mechanical failures, anddischarged Richins (6) On overhaul, all gears were found to be rounded off, as on the prioroverhaul (7) Ashort time thereafter, upon further trouble with the transmission, a whole newset of gears with a lower gear ratio was installed in the truck. This repair gave the truckthe same gear ratio as on other trucks of the same type and make which were functioningsatisfactorily.When these facts are fully appreciated, it then appears that Richins' driving, or lack ofexperience, had little or nothing to do with the transmission failures in truck No. 11. Thefailures preceded his handling of the truck and continued after his discharge, and it wasfinally determined that what the truck needed was a set of gears of a lower ratio, which weremore suited to the heavy duty which the truck was required to perform.However,this leaves our examination in this position.Although it appears questionablethat Richins was really to blame for the mechanical failures, did Quisenberry honestly believehim to be at fault, and thus discharge him for cause, even if mistakenly9FromQuisenberry's testimony,and all other evidence in the case,I am satisfied thatQuisenberry was an experienced and alert operator of the truck line, and that he appreciatedthe true condition of truck No. 11, and the reason for its periodic transmission failures, atand before the time he fired Richins. An experienced diesel operator like Quisenberry musthave appreciated the significance of the different gear ratios in the trucks,when two trucksof the same type and make with low gear ratios gave him satisfactory service on heavy dutywork, and a third of the same make and type but with a higher gear ratio continually brokedown.The fact that larger gears were installed shortly after Richins' discharge is an establishedfact that throws considerable doubt on Quisenberry's claim that he believed the employeeresponsible for the damaged transmissions. Also, if Quisenberry believed that some drivercaused the damage, how was the blame placed on Richins of the several drivers who drovetruck No. 11? Quisenberry's testimony is thatheplaced the blame on Richins because Richinswas the least experienced of the drivers, because he had ridden with the other drivers andfound them to be good drivers, and because he judged the other drivers to be better thanRichins, with whom he had never ridden.Opposed to Quisenberry's testimony and the facts as to the damaged transmission, thereis other testimony. Both Almada and Richins testified that 3 days before Richins' discharge,Quisenberry asked Richins in Almada's presencehow Richins would vote in the election, andthat Richins had said he wouldn't cut off his nose to spite his face. Quisenberry admitted thisinterrogation of Richins. At that time, 3 days before his discharge, Quisenberry was muchmore interested in Richins' vote in the election than he was in the young man's ability as atruckdriver.Also,Almada testified credibly that after Richins was fired Quisenberry toldhim that he hated to fire Richins, but that he had to, because Richins would vote against himin the election.On all the evidence in the case, I find that it is not established that Richins' inexperiencedand inexpert driving caused the damage to truck No. 11. I also find that Quisenberry seizedthe continuing trouble with the transmission as a pretext to discharge Richins, who he fearedwould "vote against him" in the election, and that he did not believe that Richins' inexpertdriving had caused damage to the truckCounsel's witnesses - Almada appeared to be an intelligent and alert young man, and he testi-fied in a forthright and convincing manner. Although he appeared displeased with much ofQuisenberry's conduct about which he testified, he evinced no vindictiveness toward Quisen-berry, and appeared to testify with fairness to all concerned in the proceeding I creditAlmada's testimonyFrom all the testimony, including that of Almada and Quisenberry, it is clear that Quisen-berry considered Almada to be the leading adherent of the Union among the men. From allthe testimony it is likewise clear that Almada was respected by his fellow-employees and byQuisenberry. As a result of Almada's preeminence, he was particularly the target of muchofQuisenberry's antiunion conduct. Almada's uncontradicted testimony establishes thatQuisenberry feared that Almada would lead the men into the Union, and for that reason he tookstronger countermeasures with Almada than with any other man. This conduct of Quisenberrygives rise to the strongest kind of inference that Almada's discharge, in reality, arose fromQuisenberry's fear that Almada constituted an obstacle to Quisenberry's efforts to keep thejob nonunion. TEXAS INDEPENDENT OIL COMPANY, INC. -639However, counterbalancing this strong; nference are two facts which I deem of preponderantweight. The first is that though Quisenberry on several occasions displayed the utmost anxietyabout Almada's position relative to any union activity, he apparently was satisfied by Almada'scontinual reassurance that in good faith the employee was keeping his promise not to in-fluence the other men. The second fact, of greater weight, which is not disputed, is that Al-mada violated the Company's rule as to bumping tires, burned up a tire on the road, andendangered $30,000 worth of the Company's equipment. It is likewise undisputed that afterQuisenberry saw how badly the tire was burned, and learned that it had been left in the desertbecause it was too hot for the tire rack of the truck, he phoned Almada and discharged him,On all the evidence in the case, Ifind that this tire was burned and the equipment endangeredbecause Almada had not bumped his tires as required by the Company's rules. I find that thepositive proof that the tire was burned, coupled with Quisenberry's testimony on this pointwhich I credit, outweighs the inference arising from Quisenberry's antiunion conduct I findtherefore that Almada was discharged for cause.The discharge of BaileyQuisenberry testified credibly that he discharged Bailey becausethat employee was pulling the compression release on his truck, under the mistaken beliefthat it cleaned the motor, when in reality this practice was ruining the motor. Quisenberryexplained that when considerable repairs were needed on Bailey's truck, and the repair shoptoldQuisenberry that pulling the compression release while rolling was the cause of thetrouble, he initiated an investigation among the drivers and learned that Bailey claimed thispractice cleaned the motor. To confirm his suspicions, he followed Bailey one night and heardthe employee pull the compression release. Before Bailey's next run Quisenberry dischargedthe employee.Joseph G. Grossheim, an employee-witness who testified in a very credible manner, told ofan occasion when Bailey advocated the practice of pulling the compression release to cleanout the motor in a conversation with him.Bailey as a witness did not impress the undersigned favorably. He appeared highly interestedin advancing his own cause, and at one point I deem his testimony untruthful. Bailey deniedthat he had ever pulled the compression release at improper times, but these denials werenot convincing. It appears from all the testimony as to Bailey that he was not outstanding inany way among the drivers, and had not participated in any union activities while on the job.To account for Quisenberry's discrimination against him, Bailey testified that on the nightbefore his discharge he was in the 84 truck stop with Quisenberry and some other drivers.On this occasion, he took out his wallet which had a union button pinned in it, and he alsotook from his wallet his union book which had a phone number he desired, that Quisenberrysaw the button and the book and said to Bailey, "You still have your book? " And on the follow-ing day discharged him. On being questioned by the Trial Examiner, Bailey testified that fromthe time he was hired until that night, he and Quisenberry had never discussed the Union. Icannot, and do not, accept the testimony of Bailey as to the incident at the 84 truck stop. Thefortuitous combination of circumstances related by Bailey, places too heavy a stram on mycredulity. Heretofore, I have noted that I credit Bailey's testimony as to Quisenberry's pro-cedure in hiring him.On the evidence in the case as a whole, and particularly on the credited testimony of Quisen-berry and Grossheim as related above, I find that Bailey was discharged for cause.The layoff of Dayton: This employee testified in a creditable manner. I accept his testi-mony fully Dayton testified that when he was laid off, Quisenberry in a telephone conversa-tion told him that he was laid off because of some tachograph charts and the "applicationsyou have been passing around " When Dayton was notified by Quisenberry to return to work,Quisenberry gave as his reason for the layoff that he had received "some bum informationfrom a damned lawyer," and that the layoff was due to the "union deal." As noted heretofore,the Respondent offered no evidence on this layoff. On the testimony of Dayton, viewed in thelightof all the evidence, it would appear that the layoff of Dayton was caused by some de-cision which was taken by the Company because of the union activity among the men, whichdecision was later reversed for some unknown reason. But neither the testimony of Daytonnor the case as a whole sheds further light on why the layoff occurred or ended. What Quisen-berry said in laying off Dayton, and what he said in returning him to work, raises a strongsuspicion that the layoff was a reprisal by the Company against the men, or some other sortof discriminatory measure. However, strong suspicion is not sufficient to support the allega-tion that this layoff was discriminatory. On the evidence as a whole, including the creditedtestimony of Dayton, I find that the evidence is insufficient to establish that this layoff wasdiscriminatory in nature 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDIfurther find that the discharges of Van Horn, Cox, and Richins, as found above, constituteviolations of Section 8 (a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, to the extent that they havebeen found to constitute unfair labor practices,occurring in connectionwiththe operations ofthe Respondent described in section I, above, have a close, intimate, and substantial relationto trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce, and the free flow of commerce, as defined in Section2 (6) and (7) of the Act.V.THE REMEDYSince it has been found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist from said unfair labor practices and takecertain affirmative action designed to effectuate the policies of the ActHaving found that the Respondent discriminated with respect to the hire and tenure of em-ployment of Kenneth L. Van Horn, E. W. Richins, Jr., and John Cox by discharging thembecause of their union and concerted activities, it will be recommended that Respondent offerto the named employees immediate and full reinstatement to their former or substantiallyequivalent positions, 4without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may have suffered by reason of the Respondent'sdiscrimination against them, computed in accordance with the formula stated by the Board inF.W.Woolworth Company, 90 NLRB 289. It will also be recommended that the Respondentmake available to the Board, upon request, payroll and other records to facilitate the checkingof the amount dueUpon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 310, AFL, is a labor organization within the meaning of Section2 (5) of the Act.2By discriminating in regard to the hire and tenure of employment of Kenneth L. VanHorn, E. W. Richms, Jr., and John Cox, thereby discouraging membership in a labor organi-zation,Respondent has engaged in unfair labor practices within the meaningof Section8 (a)(1)and (3) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.5.The Respondent did not discharge Harry M. Almada, William J. Johnson, or Sidney WBailey for discriminatory reasons as alleged in the complaint.6.The evidence is insufficient to establish that the layoff of Robert G. Dayton was dis-criminatory in nature as alleged in the complaint.[Recommendations omitted from publication.]4 The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch, 65NLRB 827. Reinstatement of Van Horn is recommended because though he was rehired, therecord does not disclose whether or not he was restored to his former position, with allrights and privileges.APPENDIXNOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, as amended,we hereby notify our employees that: R. J. OIL & REFINING CO., INC.641WE WILL NOTdiscourage membership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,LocalUnion NO. 310, AFL, or anyother labor organization of our employees,by discriminating in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOTin any manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization,to form, join,or assist International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local UnionNO. 310, AFL,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or allof such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the National Labor Relations Act.WE WILL offertoKennethL.Van Horn, E. W. Richins, Jr., and JohnCox immediateand full reinstatement to their former or substantially equivalent positions,without prej-udice to anyseniorityor other rightsand privileges previously enjoyed, and make themwhole for any loss ofpay suffered as a result of discrimination against them.All of our employees are free to become or remain members of the above-named union orany other labor organization. We will not discriminate against any employee because ofmembership in or activity on behalf of any suchlabor organization.TEXAS INDEPENDENT OIL COMPANY, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.R. J. OIL & REFINING CO., INC.andOIL WORKERS INTER-NATIONAL UNION, CIOandDISTRICT50,UNITED CON-STRUCTION WORKERS OF AMERICA, AND ITS LOCAL13695, affiliatedwith UNITEDMINEWORKERS OF AMERICA,Party to the Contract.Case No. 35-CA-293. April30, 1954DECISION AND ORDEROn June 29, 1953, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding findingthat the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action as setforth in the copy of the Intermediate Report attached hereto.He also found that the Respondent had not engaged in certainother alleged unfair practices and recommended the dismissalof those allegations. Thereafter, the Respondent, District 50,the General Counsel, and the charging Union filed exceptions tothe Intermediate Report, with supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, exceptions, briefs,108 NLRB No. 103.